Citation Nr: 0903846	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-03 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a left wrist and 
hand disability.

4.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability and if so, whether the reopened claim should be 
granted.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1982.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

The issues of an increased rating for a left knee disability, 
an increased rating for a right knee disability, the reopened 
claim for service connection for a psychiatric disability and 
the claim for a TDIU, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current left wrist and hand 
disability.

2.  Carpal tunnel syndrome of the right wrist was not present 
in service or until years thereafter and is not etiologically 
related to service.

3.  In an April 1985 rating decision, the RO denied the 
veteran's claim for service connection for a mental disorder.

4.  In a September 1985 decision, the Board denied the 
veteran's claim for an acquired mental disorder.

5.  In an unappealed October 1985 rating decision, the RO 
denied the veteran's claim for service connection for loss of 
mental capacity.  

6.  The evidence received associated with the claims file 
subsequent to the October 1985 decision includes evidence 
that relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative or redundant of the 
evidence previously of record and raises a reasonable 
possibility of substantiating the claim for service 
connection for psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left wrist and 
hand disability are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008). 

2.  Carpal tunnel syndrome of the right wrist was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

3.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Analysis

Left Wrist and Hand Disability

The veteran contends that he has a current left wrist and 
hand disability that is related to his active military 
service.  He claims that although he did not seek treatment 
for the disability while on active duty, he did go to the VA 
Medical Center in Livermore, California a couple of months 
after his discharge for treatment.  See May 2004 Claim.

Service treatment records are negative for any evidence of 
treatment or diagnosis of a left wrist or hand disability, 
and at the time of his discharge examination in September 
1982, the veteran's upper extremities were evaluated as 
normal and there was no indication of a disorder of the left 
wrist or hand.

Furthermore, there is no post-service medical evidence of a 
current left wrist or hand disability.  The post-service 
medical evidence of record includes outpatient treatment 
records from the VA Medical Center in Palo Alto, California, 
Livermore, California, Pittsburgh, Pennsylvania and 
Clarksburg, West Virginia, as well as the reports from VA 
Medical examinations.  The record also includes Social 
Security Administration records.  This evidence does not show 
that the veteran has received a diagnosis of a current left 
wrist or hand disability or that he has been treated for any 
type of left wrist or hand condition.  In fact, VA outpatient 
treatment records from April 2004 show that X-rays of the 
left wrist were normal.

In essence, the evidence of a current left wrist and hand 
disability is limited to the veteran's own statements.  This 
is not competent evidence of the claimed disability since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.

Carpal Tunnel Syndrome of the Right Wrist

The veteran contends that his currently diagnosed carpal 
tunnel syndrome of the right wrist is related to his active 
military service.  

Service treatment records are negative for any evidence of 
treatment or diagnosis of carpal tunnel syndrome of the right 
wrist, and at the time of his discharge examination in 
September 1982, the veteran's upper extremities were 
evaluated as normal and there was no indication of a disorder 
of the right hand or wrist.
The post-service medical evidence of records shows that the 
veteran was diagnosed with carpal tunnel syndrome of the 
right wrist as early as February 2003 and that he has 
received treatment for the disorder since that time.  See VA 
Medical Center Clarksburg, West Virginia outpatient treatment 
records.  A February 2005 VA outpatient treatment record 
noted a 2 year history of bilateral carpal tunnel syndrome.  
The veteran reported that he was in an auto accident in 2002 
and had wrist pain since then.  None of this evidence 
indicates that the veteran's carpal tunnel syndrome is 
related to service.

In essence, the evidence of a nexus between the veteran's 
military service and his carpal tunnel syndrome of the right 
wrist is limited to the veteran's own statements.  This is 
not competent evidence of the claimed nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Psychiatric Disability

Although the RO determined that new and material evidence had 
been submitted to reopen the veteran's claim, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen this claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The veteran contends that he suffered a loss of mental 
capacity during active military service.  Specifically, he 
claims that his brother gave him an aptitude test while he 
was on active military duty and that the results from the 
test were significantly lower than the results of the same 
test administered at the time of his entrance onto active 
duty.  The veteran claims that he experienced anxiety and 
nervousness during active duty, and that his loss of 
concentration is a symptom of anxiety.  Accordingly, 
throughout the duration of this appeal, the veteran's claim 
has been characterized as a claim for service connection for 
loss of mental capacity, a mental disorder, an acquired 
mental disorder, a nervous condition, anxiety and an acquired 
nervous condition.

In February 1985, the veteran filed a claim for service 
connection for loss of mental capacity.  In an April 1985 
decision, the RO denied the veteran's claim for service 
connection for a mental disorder, based on a finding that 
there was no diagnosed mental disorder during or after active 
duty.  In September 1985, the Board issued a decision in 
which it denied the veteran's claim for service connection 
for an acquired mental disorder, based on a finding that an 
acquired psychiatric or mental disorder had never been 
diagnosed.  In an unappealed October 1985 decision, the RO 
denied the veteran's claim for service connection for loss of 
mental capacity, based on a finding that there was no current 
evidence that such a disorder existed.  

The veteran filed another claim for loss of mental capacity 
in February 2003.  In a March 2004 rating decision, the RO 
denied the veteran's claim for a nervous condition 
(previously coded as decreased mental capacity), based on a 
finding that the evidence submitted was not new and material.  
The veteran's current claim to reopen was received in May 
2004.

At the time of the October 1985 decision, the evidence of 
record included service treatment records which showed that 
during his separation examination in September 1982, the 
veteran reported a history of trouble sleeping, worrying, 
nervousness and loss of memory, but no evidence of an 
acquired psychiatric or mental disorder ever being diagnosed. 
The evidence also included the reports of a May 1983 and 
December 1984 VA examination which gave no indication of a 
psychiatric or mental disorder.  The evidence also included 
outpatient treatment records from the VA Medical Center in 
Livermore, California which were negative for any evidence of 
a diagnosed psychiatric disability.

Following the October 1985 decision, the veteran submitted 
outpatient treatment records from the VA Medical Center in 
Palo Alto, California, Livermore, California, Pittsburgh, 
Pennsylvania and Clarksburg, West Virginia.  He also 
submitted copies of his Social Security Administration 
disability determination record.  This evidence shows that 
the veteran has been diagnosed with an anxiety disorder, 
schizophrenia, depression, a personality disorder not 
otherwise specified with schizotypal and narcissistic 
gestures, and a delusional disorder, mixed (with grandiose 
and persecutory symptoms).  The veteran has also submitted 
numerous lay statements in which he claims that his current 
diagnoses are related to his active military service.

This evidence is not cumulative or redundant of the evidence 
previously of record; it is also related to an unestablished 
fact necessary to substantiate the claim, i.e., that the 
veteran has a psychiatric disorder related to his active 
military service.  Moreover, the new evidence of a diagnosed 
psychiatric disability, in conjunction with the evidence of 
reports of nervousness and lack of sleep in the service 
treatment records, is sufficiently supportive of the claim to 
raise a reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has been received and 
the claim of entitlement to service connection for 
psychiatric disability is reopened.
New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for 
psychiatric disability is granted.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The veteran was given the notice required by section 5103(a) 
in February 2003 and June 2004 and March 2007.  The Board 
notes that, even though the letters requested a response 
within 60 days, they also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).

The veteran was given the notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in the March 2007 letter and a subsequent August 2007 
letter.  The Board acknowledges that this was after the 
unfavorable rating decision that is the subject of this 
appeal, but concludes that the timing of the notice does not 
prejudice the veteran, as service connection has been denied.  
Hence, matters concerning the disability evaluation and the 
effective date of an award do not arise here.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claims.  The Board is also unaware of 
any such outstanding evidence.

The Board is satisfied that any procedural errors in the 
development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.


ORDER

Service connection for a left wrist disability is denied.

Service connection for carpal tunnel syndrome of the right 
wrist is denied.


REMAND

The veteran contends that the currently assigned evaluation 
of 10 percent does not accurately reflect the severity of his 
left and right knee disabilities.  The record reflects that 
the last VA examination was conducted in January 2005.  The 
veteran contends that his knee disabilities, in conjunction 
with other claimed non-service connected disabilities render 
him unemployable.  See May 2006 Form 646.  The Board also 
notes that the veteran's claims file was not available for 
review at the time of the January 2005 VA examination.  See 
January 2005 VA examination report.

Given the amount of time that has elapsed since the last VA 
examination, the fact that the examination was conducted 
without review of the claims file, and the veteran's claim of 
unemployability, a more current VA examination is warranted 
to determine the current severity of his left and right knee 
disabilities.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008); see also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008).

The Board also notes that the claims file is negative for any 
medical records, either VA or private, dated since 2006.

Although the Board has determined that reopening of the 
veteran's claim for service connection for a psychiatric 
disability is in order, the Board has not found the medical 
evidence currently of record sufficient to decide the 
reopened claim and is of the opinion that the veteran should 
be afforded a VA examination by a psychiatrist to determine 
the etiology of all currently present acquired psychiatric 
disorders.

Finally, the Board notes that the veteran's TDIU claim is 
inextricably intertwined with the issues of entitlement to an 
increased rating for a left and right knee disability and 
entitlement to service connection for a psychiatric 
disability, and cannot be adjudicated at this time.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for his left knee 
disability since January 2005.  As 
well, the letter must mention the 
information or evidence needed to 
establish an effective date for these 
claims, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected left and right knee 
disabilities.  The claims folder must 
be made available to and reviewed by 
the examiner.

All indicated studies, including range 
of motion studies in degrees, should be 
performed.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of 
motion, if any, accompanied by pain.  
To the extent possible, the examiner 
should assess the degree of severity of 
any pain.

The examiner should provide an opinion 
concerning the degree of severity of 
any instability or subluxation of the 
knees.  The examiner should also 
determine if either of the knees lock 
and if so the frequency of the locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination 
in terms of the degree of additional 
range of motion loss.  
The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use 
or during flare-ups in terms of the 
degree of additional range of motion 
loss.

3.  Then, schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any currently 
present acquired psychiatric disorders.  
The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should identify each current 
acquired psychiatric disorder.  With 
respect to each diagnosed disability, the 
examiner should offer an opinion as to 
whether it at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that such disability is 
medically related to the veteran's active 
military service.  The physician should 
provide the complete rationale for the 
conclusions reached in a printed 
(typewritten) report.  

4.  Readjudicate the veteran's claims 
based on a de novo review of the record.  
If the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


